Citation Nr: 1022969	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-34 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for a mood disorder with 
depressive features, currently rated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings




INTRODUCTION

The Veteran served on active duty from March 1951 to April 
1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Since November 13, 2007, the Veteran has exhibited such 
symptoms as flashbacks, nightmares, impaired impulse control, 
a danger of hurting others, suicidal ideation homicidal 
ideation, visual hallucinations, social avoidance, 
irritability, intermittent inattention to grooming, near-
continuous depression, difficulty in establishing and 
maintaining social relationships and inability to function in 
a normal work environment, due to his mood disorder.  


CONCLUSION OF LAW

The criteria for an increased rating of 100 percent for a 
mood disorder with depressive features have been met from 
November 15, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§  4.1, 4.7, 4.130, Diagnostic Code 9435 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2009), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. § 4.3.  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the in-creased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following matter is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  The Veteran is currently rated 
as 70 percent disabled for his mood disorder with depressive 
features under 38 C.F.R. § 4.130, Diagnostic Code 9435.  As 
the factual findings in this case do not show distinct time 
periods where the Veteran's disability exhibited symptoms 
that would warrant different ratings, staged ratings are not 
warranted.

A 70 percent disability rating is warranted where the 
evidence shows occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the 'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.'  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF of 31-40 is indicated where there is some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family and is unable to work).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

History

The Veteran filed a claim for an increased evaluation for his 
service-connected mood disorder with depressive features in 
May 2008.  Considering the evidence in light of the criteria 
noted above, the Board finds that the Veteran's mood disorder 
is most nearly reflective of a higher 100 percent rating 
throughout the period in question.  38 C.F.R. 4.7.  

A November 2007 (report dated November 13, 2007) private 
examiner noted the Veteran's report of increased symptoms.  
He was feeling hopeless, irritable and angry, depressed and 
had increased problems with memory, concentration, and 
comprehension.  He also endorsed intermittent difficulty with 
judgment.  The Veteran further reported that he was easily 
triggered to anger and had homicidal thoughts when provoked.  
The Veteran relayed a story of where he grabbed a man by the 
throat when that individual opened the Veteran's door and 
that he almost hit a man getting too close to him in line.  
The Veteran also reported low energy and isolating behavior, 
in particular to avoid people that were a triggering stimuli 
for violent thoughts and actions.  The examiner noted that 
the Veteran was only working 15 hours per week and found that 
the Veteran's dysthymic disorder was severe.  The Veteran was 
expressly found to be unemployable on any regular day-today, 
40 hours per-week job.  The examiner assigned the Veteran a 
GAF score of 40.  

Upon VA examination in February 2008, the Veteran reported he 
was forgetful and had a bad temper.  He described periods of 
homicidal and suicidal ideation and had difficulty 
controlling his anger.  The Veteran reported a suicide 
attempt the previous year.  

Mental status examination revealed that the Veteran was 
unable to recite the months of the year in reverse.  The 
Veteran reported moderate dysphoria, emotional lability, 
variable difficulty maintaining sleep, milder anergia, 
concentration and memory difficulty, social withdrawal and 
irritability.  With respect to hallucinations, he stated that 
he saw what he believed to be insects that his wife did not 
see.  The Veteran also believed that at times people were 
talking badly about him and he refused to discuss personal 
information over the phone because he believed someone may be 
tapping his line.  

An April 2008 private examiner found the Veteran to have 
severe, chronic dysthymic disorder, with total occupational 
and social impairment.  The examiner noted that the Veteran 
was a persistent danger of hurting himself or others if 
provoked.  The examiner noted the Veteran had daily, 
persistent delusions and at times, flashbacks.  The Veteran's 
wife had to direct his behavior with personal hygiene, and 
direct other daily behaviors to help him cope with even 
simple, repetitive behaviors.  When having flashbacks, the 
Veteran was disoriented as to time and place, and at times, 
activities.  The examiner assigned the Veteran a GAF of 39, 
noting the Veteran's impairment in reality testing and 
communication, with major impairment in almost all areas of 
life.  

At an October 2008 VA examination, the Veteran reported that 
he became easily irritated and had a bad temper.  He 
sometimes thought that others were trying to take advantage 
of him.  The Veteran reported that a year prior he snatched a 
guy out of a car because he felt he was being cut off.  He 
reported panic attacks approximately two to three times a 
week.  The Veteran reported at times having difficulty with 
memory and concentration and also had difficulty finding his 
way from one place to another.  He reported being isolated 
and withdrawn from others.  The examiner noted that the 
Veteran was currently working with his wife, about 15 hours 
per week, delivering medicines.  He did not take any 
responsibility for the work, but just went along.  The 
Veteran reported that he was not allowed to see his great-
grandchildren because one time he had a panic attack in their 
presence.  Following mental status examination, the examiner 
found the Veteran to be experiencing a moderate to severe 
level or impairment in social and occupational functioning.  

VA treatment records from May 2007 to July 2009 show 
continued mental health treatment.  July 2009 VA treatment 
records show the Veteran needed to be placed on the weekly 
call list for suicide prevention, as he had a positive 
suicide risk assessment, but no plan.  

An August 2009 VA examiner noted that upon review of the most 
recent mental health nurse case management note in August 
2009, the Veteran had disclosed that he hit a man in a store.  
The examiner noted that the Veteran reported a history of 
anger, irritability and acting out violently, including 
incidents of road rage.  The Veteran reported depressed mood 
and feelings of hopelessness.  The Veteran further reported 
that he used to enjoy dancing, but did not go to clubs 
anymore because of his temper problems.  He reported working 
two to three hours a day, being involved in a courier 
service.  The Veteran endorsed visual hallucinations, as he 
saw things crawling on the walls and floor.  He also reported 
a history of suicidal thoughts.  The examiner assigned the 
Veteran a GAF of 50.  The examiner found that the Veteran's 
current presentation indicated moderate to severe impairment 
in functioning due to his symptoms of depression and anxiety, 
including moderate to severe impairment in social functioning 
and moderate to severe impairment in occupational 
functioning.  

Analysis

The Board finds that the evidence of record meets the 
criteria for a 100 percent increased rating for the Veteran's 
PTSD, from November13, 2007.  As shown above, the Veteran has 
symptoms of flashbacks, nightmares, impaired impulse control, 
a danger of hurting others, suicidal and homicidal ideation, 
visual hallucinations, social avoidance, irritability, some 
inattention to grooming at times, near continuous depression, 
difficulty in establishing and maintaining social 
relationships and inability to function in a normal work 
environment, due to his mood disorder.  

The symptoms listed in Diagnostic Code 9435 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  It is also not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  Moreover, with respect to 
mental disorders, it is not the symptoms, but their effects, 
that determine the level of impairment.  See 61 Fed. Reg. 
52,697 (October 8, 1996) (comments accompanying amendments to 
the schedule of criteria for mental disorders).  The severity 
of effects of a mental disorder determines the rating.  Id.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all 
psychiatric symptoms in the adjudication of the claim.  

The Board in particular notes the multiple instances of 
suicidal ideation throughout his records.  There are also 
multiple indications throughout the record of the Veteran's 
anger management problems and homicidal ideation, including 
violent behavior towards strangers.  The Veteran has 
consistently reported visual hallucinations of insects 
crawling and has displayed paranoid behavior.  In addition, 
there are indications in the record of an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene) and occasional 
disorientation to time or place (during flashbacks in 
particular).  Further, the Board notes GAF scores as low as 
39 in April 2008 and 40 in November 2007.  

With respect to whether the record shoes total occupational 
impairment due to his mood disorder, the Board notes the 
November 2007 private examiner's opinion that Veteran's 
disorder was severe, with the Veteran unemployable on any 
regular day-today, 40 hours per week job.  In addition, the 
April 2008 private examiner noted the Veteran's total 
occupational impairment, including delusions, flashbacks and 
the necessity of having the Veteran's wife help him cope with 
even simple, repetitive behaviors.  At no time is the Veteran 
shown to work more than 15 hours a week, mainly as a 
companion to others actually doing the work.  The Board also 
notes that the October 2008 and August 2009 VA examiners 
found the Veteran was experiencing up to a severe level of 
impairment in social and occupational functioning and the 
November 2007 and April 2008 letters from the private 
examiner indicated a severe level of impairment.  

Given the totality of the record, including the Veteran's 
contentions, his GAF scores, and his symptoms, the record 
more nearly approximates more nearly approximates total 
occupational and social impairment than just a deficiency in 
occupational and social impairment contemplated in a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  Therefore, the Board finds that 
the Veteran's PTSD symptoms most approximately meet the 
criteria for an initial 100 percent rating.

Extraschedular rating

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
Here, the rating criteria reasonably describe the Veteran's 
symptoms; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The record does not reflect that the Veteran has required 
frequent hospitalizations for his mood disorder with 
depressive features disorder during the period of time on 
appeal.  In addition, there is no indication in the record 
that his disability markedly interfered with his employment-
or daily activities, beyond what is contemplated in the 
rating schedule (which explicitly contemplates social and 
occupational impairment) during the period of time on appeal.  
In sum, there is no indication in the record that the average 
industrial impairment from this disability would be in excess 
of that contemplated by the assigned evaluation; it is not 
impractical to apply the regular schedular standards.  For 
these reasons, a referral for an extra-schedular rating is 
not warranted.

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice included informing the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  

In view of the Board's fully favorable disposition in this 
matter, the application of the VCAA is moot. Bernard v. 
Brown, 4 Vet. App. 384 (1993).




ORDER

An increased rating of 100 percent for a mood disorder with 
depressive features is granted from November 13, 2007, 
subject to the law and regulations regarding the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


